Citation Nr: 0600143	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-10 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
due to rheumatic fever.  

2.  Entitlement to service connection for degenerative 
changes at L4-5 and L5-S1.  



REPRESENTATION


Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issue of service connection for degenerative changes at 
L4-5 and L5-S1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has aortic stenosis which is attributable to 
service.  

2.  The veteran has atherosclerotic heart disease (ASHD) 
which is not attributable to service nor was its onset within 
one year of separation from service.  


CONCLUSIONS OF LAW

1.  Aortic stenosis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  ASHD was not incurred in or aggravated by service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) (2005).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

VA satisfied its duty to notify by means of a March 2002 
letter from the RO to the claimant.  In this letter, the 
veteran was informed of the evidence necessary to 
substantiate his claim of service connection for a heart 
disorder due to rheumatic fever, what evidence the RO would 
obtain, and what he could do to help obtain additional 
evidence.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim. 

The Board points out that initial VCAA notification predated 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including valvular heart disease, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Turning to the evidence of record, the veteran's service 
medical records show that on July 31, 1944, he was afforded 
an electrocardiogram (EKG) which was normal.  It was noted 
that he had a heart murmur which was apparently to be 
considered functional.  An August 1944 chest X-ray was 
normal.  In April 1949, the veteran suffered a contusion to 
his chest in a car accident.  No specific heart injury was 
documented.  A January 1953 checkup on the heart revealed no 
positive findings.  

The veteran maintains that he was treated for rheumatic fever 
during service.  In May 2004, he was afforded a VA 
examination.  At that time, the examiner opined that the 
veteran had rheumatic fever during service.  The examiner 
noted that while this was difficult to diagnose at that time, 
he was basing his opinion on heart catherization which showed 
mild aortic insufficiency along with mitral insufficiency.  
These valvular conditions would go along with a previous 
bout(s) of rheumatic fever.  

In September 2004, the veteran was afforded another VA 
examination which yielded diagnoses of aortic stenosis and 
ASHD.  The examiner opined that the aortic stenosis was due 
to the rheumatic fever, but the ASHD was not due to the 
rheumatic fever.  She explained that aortic stenosis was a 
well known side effect of rheumatic fever, but ASHD was a 
different process which was a chronic progressive disease 
which was characterized by thickening and loss of elasticity 
of the arterial walls which occurred over many years and had 
nothing to do with rheumatic fever.  

Private medical records dated from the late 1990's to the 
present time confirm that the veteran has ASHD and aortic 
stenosis.  There is also treatise evidence with regard to 
rheumatic fever, but it does not specifically address the 
veteran's own clinical picture nor does it establish that 
ASHD is a result thereof.  

In this case, the competent medical evidence establishes that 
the veteran had rheumatic fever during service which resulted 
in the current diagnosis of aortic stenosis.  Thus, service 
connection is warranted for aortic stenosis.  However, the 
competent medical evidence also establishes that ASHD is not 
the result of the inservice rheumatic fever and is not 
otherwise related to service.  Rather, the competent medical 
evidence establishes that it occurred over many years, 
unrelated to service.  

The veteran maintains that currently diagnosed ASHD was 
incurred during service.  ASHD was not present during service 
and there is not competent evidence that its onset was within 
one year of separation from service.  There is no competent 
medical evidence of any link between his current diagnosis 
and service.  As noted, the veteran is not competent to make 
this causal link, state the etiology of his currently 
diagnosed ASHD, or state the date of onset of ASHD.  The 
competent medical evidence shows that ASHD is not related to 
service.  The VA examiner stated that this was the case.  The 
Board attaches significant probative value to this opinion, 
as it is well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  

The competent medical evidence establishes that aortic 
stenosis is related to service.  Accordingly, service 
connection is warranted for aortic stenosis.

Service connection is not warranted for ASHD.  In that 
regard, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against 
the veteran's claim for service connection for ASHD, and it 
must be denied.


ORDER

Service connection for aortic stenosis is granted.  

Service connection for ASHD is denied.  


REMAND

On July 31, 1944, the veteran was noted to have a backache.  
On August 9, 1944, the veteran complained of pain the in the 
lumbar region.  In April 1949, the veteran was in an 
automobile accident, but no back injury was noted.  

There is no VA examination addressing a back disability.  
Pursuant to VCAA and in light of the back complaints during 
service, the Board finds that the veteran should be afforded 
a VA examination to determine if degenerative changes at L4-5 
and L5-S1 are related to service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should opine as to 
whether it is as least as likely as not that 
the veteran's degenerative changes at L4-5 
and L5-S1 are related to service are 
etiologically related to the veteran's back 
complaints during service, otherwise related 
to service, and/or were present within one 
year of separation from service.

2.  The AMC should then readjudicate the 
claim of entitlement to service connection 
for degenerative changes at L4-5 and L5-S1 in 
light of all of the evidence of record.  If 
the issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case, and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. A. Markey
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


